IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SANDRO VUKOSAVLJEVIC, : Civil No. 3:18-cv-11235
Petitioner
(Judge Munley)
v.
CRAIG A. LOW, WARDEN,

Respondent :

oooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooo
oooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooo

MEMORANDUM

Petitioner Sandro Vukosavljevic (“Petitioner”), a detainee of the United States
Department of Homeland Security, lmmigration and Customs Enforcement (“ICE”),
presently confined at the Pike County Correctional Facility, Lords Valley, Pennsylvania,
filed the instant petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. l),
challenging the constitutionality of his continued detention pending removal from the
United States.

Pending is Petitioner’s motion (Doc. 9) to expedite the adjudication of his petition,
Which Will be granted and the Court Will now consider the merits of the petition Which is
ripe for disposition. Following consideration of the relevant documents (Docs. 1, 2, 7, 8)

the petition Will be denied Without prejudice.

 

 

I. Background of Immigration Proceedings
Petitioner, a native and citizen of Bosnia-Herzegovina, was admitted to the United
States at New York, New York on June 16, 1994, as a refugee (Doc. 7-2, p. 5). His

status was adjusted to lawful permanent resident on June 16, 1994. (lg)

On October 2, 2015, he was conviction in the United States District Court for the
District of Maine of two counts of Unlawful Use of a Communication Facility in
violation of 21 U.S.C. §§ 843(b) and 843(d), and received a sentence of thirty months
imprisonment On November 27, 2017, following service of his sentence, ICE took him
into custody pursuant to an October 10, 2017 Notice to Appear. (Doc. 7-2, p. 9). The
Notice to Appear charged that Petitioner was subject to removal pursuant to section
237(a)(2)(A)(iii) of the Immigration and Nationality Act (“INA”), as amended, based on
a conviction of an aggravated felony as defined in Section lOl(a)(43)(B) of the INA, an
offense relating to the illicitly trafficking in a controlled substance,, and section
237(a)(2)(B)(i) of the INA, in that after admission he was convicted of` a violation of any

law relating to a controlled substance (Doc. 7-2, p. 5).

Petitioner challenged his removal on the grounds that his convictions under 21
U.S.C. §§ 843(b) and 843(d) were not drug offenses and did not constitute an aggravated
felony or relate to a controlled substance (I_d. at 13). On January 25, 2018, the

lmmigration Judge (“IJ”) found that the convictions constituted aggravated felonies and

 

related to a controlled substance and sustained both charges of removability under the

lNA provisions contained in the Notice to Appear. (I_cL at 15).

Thereafter, Petitioner applied for asylum, withholding of removal, and protection
from removal under the Convention Against Torture. The IJ denied the applications on
June 6, 2018, and ordered him removed to Bosnia-Herzegovina. (lg at 33). Petitioner
timely appealed. (_Ig at 34). Briefs were to be filed on or before A_ugust 23, 2018. (ld_. at
35). Through counsel, Petitioner requested a thirty-day extension of time to file the brief.

The appeal remains pending.

II. Discussion

Petitioner is detained pursuant to 8 U.S.C. § 1226 which requires the Attomey
General to detain any noncitizen who is inadmissible or deportable on criminal grounds.
8 U.S.C. § 1226. The custody provision relevant here provides that “[t]he Attomey
General shall take into custody any alien who-- (B) is deportable by reason of having
committed any offense covered in section 1227(a)(2)(A)(ii), (A)(iii), (B), (C), or (D) of
this title[.]” 8 U.S.C. § 1226(c)(1)(B). The provision governing release states: “The
Attomey General may release an alien described in paragraph (1) only if the Attomey
General decides pursuant to section 3521 of Title 18 that release of the alien from
custody is necessary to provide protection to a witness, a potential witness, a person
cooperating with an investigation into major criminal activity, or an immediate family

member or close associate of a witness, potential witness, or person cooperating with

3

 

such an investigation, and the alien satisfies the Attomey General that the alien will not

pose a danger to the safety of other persons or of property and is likely to appear for any

scheduled hearing.” 8 U.S.C. § 1226(c)(2).

In the recent United States Supreme Court case of Jennings v. Rodriguez, _ U.S.
~_, 138 S.Ct. 830, 200 L.Ed.2d 122 (2018), the Supreme Court reversed the Ninth
Circuit’s holding that non-citizens detained under §§ l225(b)(1), (1))(2), and 1226(c) are
entitled to bond hearings every six months. Jennings, 138 S.Ct. at 842. Jennings held that
the language of section 1226(c) authorizes unlimited detention pending removal
proceedings of an alien who is deportable on the basis of criminal involvement, and that
no implicit restraint on the length of detention can be read into the statute Jennings, 138
S.Ct. at 847. Specifically, “§ 1226(c) is not ‘silent’ as to the length of detention. lt
mandates detention ‘pending a decision on whether the alien is to be removed from the
United States’ and it expressly prohibits release from that detention except for narrow,
witness-protection purposes.... Indeed, we have held as much in connection with §
1226(c) itself. ln Demore v. Kim, 538 U.S., at 529, 123 S.Ct. 1708, we distinguished §
1226(c) from the statutory provision in Zadvydas by pointing out that detention under §
1226(c) has ‘a definite termination point’: the conclusion of removal proceedings As we
made clear there, that ‘definite termination point’-and not some arbitrary time limit
devised by courts_-marks the end of the Govemment’s detention authority under §
1226(c).” ennings, 138 S.Ct. at 846. Consequently, Petitioner is not entitled to a bond

hearing pending removal proceedings.

 

 

However, “ ennings did not call into question [the] constitutional holding in _D_igp
[v. ICE/Homeland Sec., 656 F.3d 221 (3d Cir. 2011)] that detention under § 1226(c) may
violate due process if unreasonably long.” Borbot v. Warden Hudson Ctv. Corr. Facilitv,
906 F.3d 274, 278 (3d Cir. 2018). lt remains the case that the “constitutionality of [§
1226(c) detention] is a function of the length of the detention [and 1;]he constitutional case
for continued detention without inquiry into its necessity becomes more and more suspect
as detention continues,” and “any determination on reasonableness [must be] highly fact
specific.” Chavez-Alvarez v. Warden York Ctv. Prison, 783 F.3d 469, 474-75 (3d Cir.
2015); see a_l§g _DQp_, 656 F.3d at 232, 234. The prolonged mandatory detention of an
alien will therefore amount to an unconstitutional application of § 1226(c) only where the
alien’s prolonged detention has become “so unreasonable [that it] amount[s] to an
arbitrary deprivation of liberty [which] cannot comport with the requirements of the Due
Process Clause.” Dryden v. Green, 321 F. Supp. 3d 496, 502 (D.N.J. 2018); _s_e§ §§

Demore, 538 U.S. at 432; Chavez-Alvarez, 783 F.3d at 474.

Based on this constitutional framework, following Jennings, district courts in this
circuit have largely found that detention for just over a year pursuant to § 1226(c) is
insufficient to amount to an arbitrary deprivation of liberty and will thus not suffice to
prove that the statute has been unconstitutionally applied. M, 321 F. Supp. 3d at
502-03 (detention for just over a year not unconstitutional); wanda v. Lowe, No.
3:17-CV-2301, 2018 WL 3584697, at *4 (M.D. Pa. July 26, 2018) (detention for fifteen

months not unconstitutional given regular progression of proceedings); Carlos A. v.
5

M, No. 18-741, 2018 WL 3492150, at *5 (D.N.J. July 20, 2018) (detention for just
over thirteen months not unconstitutional). Significantly longer periods of detention,
however, have been found to be so prolonged as to be an arbitrary, and thus
unconstitutional, application of § 1226(c) absent a bond hearing. See, e.g., K.A. v. Green,
No. 18~3436, 2018 WL 3742631, at * 4 (D.N.J. Aug. 7, 2018) (detention of nineteen
months in the absence of bad faith on Petitioner’s part warranted a bond hearing); Ega
Loll, No. CV 3:17-1440, 2018 WL 3756755, at *5 (M.D. Pa. Aug. 8, 2018) (finding
detention for twenty-one months has become so prolonged that it has become arbitrary
and unreasonable in this particular case such that petitioner is entitled to an
individualized bond hearing); Destine v. Doll, No. 3:17-CV-1340, 2018 WL 3584695, at

*5 (M.D. Pa. July 26, 2018) (same).

In this case, Petitioner has been subject to mandatory detention for just over a
year. During that time period, Petitioner’s case has proceeded at a reasonable pace
Significantly, the appeal of the denial of his asylum and withholding of removal claims
and his request for protection under the Convention Against Tortur'e, has only been
before the Board of Immigration Appeals for just over four months. Given the relatively
brief period of detention Petitioner has faced thus far, and considering that his case has
been proceeding with regularity through the immigration courts, this Court finds that his

detention pursuant to § 1226(c) has not yet become so prolonged that it amounts to an

 

arbitrary application of the statute. E Dryden, 321 F. Supp. 3d at 502-03. Petitioner’s
detention thus remains constitutionally permissible and his habeas petition will be denied

without prejudice
III. Conclusion

For the above stated reasons, the motion (Doc. 9) to expedite will be granted. The
petition pursuant to 28 U.S.C. § 2241 petition will be denied without prejudice to

Petitioner filing another petition if his detention becomes arbitrary or unreasonable

An appropriate order follows.

BY THE COURT: /

    

\-4

. N Y
United States Distr ct C`o rt

Dated: December @_, 2018

 

